Citation Nr: 1534717	
Decision Date: 08/13/15    Archive Date: 08/20/15

DOCKET NO.  13-28 507A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for chronic bronchitis.

2.  Entitlement to a total disability rating for individual unemployability due to service-connected disabilities (TDIU) on an extraschedular basis prior to April 21, 2011.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel



INTRODUCTION

The Veteran served on active duty from February 1942 to January 1946.

This matter is before the Board of Veterans' Appeals (Board) on appeal of August 2010 and December 2012 rating decisions of the Pittsburgh, Pennsylvania, Regional Office (RO) of the Department of Veterans Affairs (VA).

Pursuant to 38 C.F.R. § 20.900(c), the appeal has been advanced on the Board's docket.

In December 2014, the Board remanded the claims captioned above for further development.  

As further development with regard to the Veteran's chronic bronchitis increased rating claim is required, this issue is addressed in the REMAND portion of the decision below and REMANDED to the RO.


FINDING OF FACT

Prior to April 21, 2011, the Veteran's service-connected disabilities precluded him from engaging in all forms of substantially gainful employment consistent with his education and occupational background.


CONCLUSION OF LAW

The criteria for the award of a TDIU prior April 21, 2011, on an extraschedular basis, have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.16 (2015). 



REASONS AND BASES FOR FINDING AND CONCLUSION

TDIU

The Veteran filed his claim for TDIU on May 3, 2010.  When last adjudicating the Veteran's claim seeking a TDIU, the Board granted a schedular TDIU effective as of April 21, 2011, as this is the first date on which the Veteran met the schedular criteria for TDIU consideration under 38 C.F.R. § 4.16(a).  The Board also referred the issue of entitlement to a TDIU on an extraschedular basis prior to April 21, 2011 for consideration by the VA Director of Compensation Service.  38 C.F.R. § 4.16(b).  The Director rendered the requested opinion in June 2015, determining that the Veteran's service-connected disabilities did not render him unemployable prior to April 21, 2011.

While the Board is required to refer a claim for a TDIU award on an extraschedular basis to the Director for initial consideration, the Director's decision is not binding on the Board, nor must it be afforded the probative value of a medical opinion.  Rather, it is to be considered an administrative decision that the Board reviews de novo, and the Board may grant a TDIU on an extraschedular basis after the issue has first been considered by the Director.  38 C.F.R. § 4.16; see Wages v. McDonald, 27 Vet. App. 233 (2015) (Board is authorized to award an extraschedular TDIU after obtaining the Director's decision). 

Based on the record, and as determined in the December 2014 decision, the Board finds that there is competent and credible evidence that the Veteran's service-connected disabilities, chronic bronchitis, bilateral hearing loss, tinnitus, and dermatitis of the hands and feet, rendered him unemployable for the portion of the appeal period prior to April 21, 2011.  Of particular significance is the Veteran's educational and vocational background, namely that he attained a twelfth-grade education and worked his entire post-military career (which ended upon his retirement in 1982) as an appliance salesperson; thus, the only training and competency the Veteran had received in this field of non-sedentary work.  Given that the Veteran's only vocational training and experience is in an industry requiring customer interaction and physical stamina, the Veteran's decreased physical stamina due to his service-connected chronic bronchitis and difficulty communicating with others in the presence of background noise (which would undoubtedly exist in a retail setting) due to his service-connected bilateral hearing loss and tinnitus, the Veteran's service-connected disabilities would preclude his employment in any setting consistent with his education and vocational training.  This is consistent with the Veteran's treatment records and reports that indicate that his shortness of breath and reduced physical stamina, due (at least in part) to his bronchitis, and his difficulty communicating with others due to his hearing impairments, all predated April 21, 2011.  

Thus, the Board finds that, prior to April 21, 2011, the Veteran's service-connected disabilities precluded him from engaging in all forms of substantially gainful employment consistent with his education and occupational background.  Accordingly, a TDIU is warranted on an extraschedular for the appeal period prior to April 21, 2011.   


ORDER

A TDIU prior to April 21, 2011 is granted, on an extraschedular basis, subject to the laws and regulations governing the payment of monetary awards.


REMAND

The Veteran is seeking a higher rating for his service-connected chronic bronchitis; however, respiratory disorders are primarily evaluated based on pulmonary function testing (PFT), and the only PFT's recorded during the appeal period were the result of testing performed in conjunction with the Veteran's 2011 VA examination, and these findings do not warrant the assignment of an increased rating.  Unfortunately, due to the Veteran's advanced age and fragility, he was unable to complete any further testing during VA examinations performed in 2013 and 2015.  He also has nonservice-connected pulmonary hypertension.  See 38 C.F.R. § 4.96(d) (explaining when PFTs are not required for evaluation respiratory disorders).

Nevertheless, some of the respiratory disorder rating criteria will award higher ratings based on evidence non related to PFTs, and the Veteran has reported recent treatment for bouts of bronchitis.  However, the frequency and effects of these episodes are unclear from the chronology recorded during his 2015 VA examination, and the Veteran's recent respiratory treatment is not of record.  In order to ensure that the Veteran is afforded every means of substantiating his claim, the Board finds that the Veteran's outstanding VA treatment records should be obtained, and efforts to obtain any recent private records should be made.

Accordingly, this issue is REMANDED for the following actions:

1.  Obtain the Veteran's VA treatment records from November 2013 to the present.

2.  Request that the Veteran complete release forms allowing VA to obtain any private respiratory treatment from November 2013 to the present.  

3.  Then, readjudicate the Veteran's claim seeking a higher rating for his service-connected chronic bronchitis.  If the full benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 

Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


